OPINION
This case is before the Court on Cross-Motions for Summary Judgment.* Since the facts of this case and the issues raised are substantially parallel to those in Medynski v. Margolis, 389 F. Supp. 743 (D.D.C.1975), the two cases have been considered together.
Plaintiff David Barrows alleges, as did Elsie Medynski, that the procedure for involuntary detention and commitment of mentally ill persons pursuant to 21 D.C.Code § 901 et seq. (Mentally 111 Persons Found in Certain Federal Reservations), is violative of due process and equal protection under the Fifth Amendment. Plaintiff was detained pursuant to 21 D.C.Code § 901, et seq., on a federal reservation, Dulles International Airport in Loudoun County, Virginia. In conformity with the Act, plaintiff was detained at St. Elizabeths Hospital pending a hearing which resulted in plaintiff’s commitment to the Hospital for a 30-day observation period pursuant to 21 D.C.Code § 902. On October 10, 1974, plaintiff was released to make his own arrangements for additional psychiatric care.
On the basis of the analysis of facts and the conclusions of law which this Court has set forth in Medynski, we would deny plaintiff’s Motion for Preliminary Injunction and grant defendants’ Motion for Summary Judgment, pursuant to 28 U.S.C. § 2284.
Circuit Judge Spottswood W. Robinson, III would dissolve the three-judge *743court and leave this case for single judge disposition, as more fully set forth in his dissenting opinion.

 This matter first came as requests for a Temporary Restraining Order, a Motion for Preliminary Injunction and an application for a three-judge court, accompanied by a Motion to consolidate this with the Medynshi case. On September 30, 1974, Judge John H. Pratt denied the Temporary Restraining Order, and Chief Judge David Bazelon of the United States Court of Appeals for the District of Columbia Circuit, on October 4, 1974, empaneled this three-judge court.